Case 20-13275-amc          Doc 122       Filed 10/29/20 Entered 10/29/20 11:25:42                  Desc Main
                                        Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                              :        Chapter 11
                                                     :
 INDUSTRIAL FOOD TRUCK, LLC                          :
                                                     :
                                   Debtor.           :        Bankruptcy No.: 20-13275 (AMC)

                 -------------------------------------------------------------------------------

          OBJECTION TO DEBTOR’S MOTION TO EXTEND TIME TO FILE A PLAN
                    BY THE UNITED STATES TRUSTEE


          Andrew R. Vara, United States trustee for Region 3 (“United States Trustee”),

 by and through the undersigned counsel, hereby submits this Objection to Debtor’s Motion to

 extend time to file a Plan of Reorganization.

          I.   BACKGROUND FACTS AND PROCEDURAL HISTORY

          A. Summary of Facts

          1. Debtor filed a voluntary Chapter 11, subchapter V Petition on August 7, 2020.

          2. Jami Nimeroff was appointed the Sub-V trustee.

          3. Section 1189(b) of the Bankruptcy Code provides that the Debtor must file a Plan

 within 90 days after the Order for Relief. The 90-day period will expire November 6, 2020.

          4. Debtor has filed an expedited Motion seeking to extend the time provided under

 Section 1189(b).

          5. Debtor has limited sources of income and is unable to its pay creditors. Indeed, Debtor

 most recently reported that it is behind two months of rent and is unable to fund current payroll,

 is administratively insolvent, and does not have the ability to formulate a Plan going forward.
Case 20-13275-amc        Doc 122     Filed 10/29/20 Entered 10/29/20 11:25:42              Desc Main
                                    Document      Page 2 of 2



         6. After consultation with the undersigned, and trustee Jami Nimeroff, Debtor has now

 indicated through its counsel that it does not oppose dismissal of its bankruptcy at this time.

         II.    CONCLUSION:

         WHEREFORE, the United States trustee respectfully requests this Court to (1) deny

 Debtor’s Motion to extend the time to file a Plan; and (2) dismiss the instant case on consent of

 the parties.




                                               Respectfully submitted,

                                               ANDREW R. VARA
                                               UNITED STATES TRUSTEE
                                               For Regions 3 and 9


                                          BY: /s/ George M. Conway_______
                                              George M. Conway
                                              Trial Attorney
                                              200 Chestnut Street, Suite 502
                                              Philadelphia, PA 19106
                                              Tel: 215-597-4411
                                              Email: george.m.conway@usdoj.gov
 Dated: October 29, 2020                      PA. Lic. #26676
